On Rehearing
By rehearing the plaintiff in error contends that the trial court signed a supersedeas order allowing bond which was filed and approved by the clerk of the superior court following the conviction, and four days later imposed sentence without revoking the supersedeas, and that for this reason the sentence itself was null and void. Neither the sentence nor the supersedeas appears in this record and the plaintiff in error, in the motion on which this appeal is based, treated the sentence as being valid, and prayed that it be modified so as to allow him to serve it on probation. The exception is to the judgment denying him this relief. Obviously, the plaintiff in error cannot on rehearing attack the validity of the sentence for the first time, especially when neither it nor the supersedeas order is contained in the record, and when no error is assigned on this theory, and when no attack was made on the validity of the sentence when the case was here before. Phillips v. State, 94 Ga. App. 552 (95 S. E. 2d 477). Nothing herein is to be considered as holding invalid or irregular the signing of the sentence after the order of supersedeas, the sentence being essential to the operation of a supersedeas (Code § 70-308. The remaining grounds of the motion to rehear present no matter not fully considered and passed upon in the opinion.

Judgment adhered to on rehearing.